DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 12/29/2021, has been received, entered and made of record. Currently, claims 1-18 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
References TW1647945 and TW201414282 are general background references covering image acquiring device.
Reference TW1647945 is pertinent to some feature(s) in claim(s) 1-18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al. US 2017/0374215 A1 (hereinafter referred to as Sheng).

With respect to claim 1, Sheng discloses an intuitive operation method of a document processing device (fig.1, peripheral electronic device 1), comprising steps:     
         obtaining paper feed information ([0035] and [0059]) (Note: a detector 131 obtains presence information (feed information) of an information medium (paper) fed to an input tray 132 of the automatic document feeder 13); 
         providing interactive prompt information, and receiving command information ([0035], [0038], [0059] and figs.1a-1f) (Note: the peripheral electronic device promptly enables operation buttons 12, 14 and 16 for selecting one or multiple image acquiring sides (top side, bottom side and both sides (top and bottom sides) ) of the information medium and receives selection of one of the buttons 12, 14 and 16, wherein the image side signal of the button selected by the user is transmitted to the processor as a command information);   
         executing a document processing mode according to the command information ([0035] and [0059]) (Note: the peripheral electronic device executes an image acquiring (scanning) mode of the information medium according to the signal of the selected button transmitted to the processor).

With respect to claim 2, Sheng discloses the intuitive operation method according to claim 1, wherein the interactive prompt information is in the form of a sound information, an image information or a color information ([0035], [0038] and [0059]-[0060]) (Note: the first side operation button 12, the second side operation button 14 and the duplex operation button 16 are commonly expressed in the form of graphic and texts, which may also be regarded as a graphic and operation buttons may also be presented as options on a display, the processor enables the image side option on the control panel 10 to enter a standby state and the option is disposed on the touch panel (image information) or the indicators of the physical operation button are triggered to emit light or flicker (color information)).

With respect to claim 3, Sheng discloses the intuitive operation method according to claim 2, wherein [[the sound information comprises a voice prompt,]] the image information comprises an option operation screen ([0035], [0038] and [0059]-[0060]) (Note: the first side operation button 12, the second side operation button 14 and the duplex operation button 16 are expressed in the form of graphic and texts, which may also be regarded as a graphic and operation buttons may also be presented as options on a display. The processor enables the image side option on the control panel 10 to enter a standby state and the option is disposed on the touch panel (image information)), and 
the color information comprises a set of physical lights ([0059]) (Note: the indicators of the physical operation button are triggered to emit light or flicker (color information)).

With respect to claim 4, Sheng discloses the intuitive operation method according to claim 1, wherein the command information comprises multiple scanning behavior information ([0036]) (Note: the first side operation button 12 corresponds to scan the first side (top side) of the information medium; the second side operation button 14 corresponds to scan the second side (bottom side) of the information medium; and the duplex operation button 16 corresponds to scan the both sides (top and bottom sides) of the information medium).

With respect to claim 5, Sheng discloses the intuitive operation method according to claim 4, wherein the command information comprises a front scanning command, a back scanning command or a double-sided scanning command ([0036]) (Note: the first side operation button 12 corresponds to scan the first side (top side) of the information medium; the second side operation button 14 corresponds to scan the second side (bottom side) of the information medium; and the duplex operation button 16 corresponds to scan the both sides (top and bottom sides) of the information medium).

With respect to claim 6, Sheng discloses a document processing device (fig.1, peripheral electronic device 1), comprising: 
      an input module (fig.1, automatic document feeder 13), obtaining paper feed information ([0035] and [0059]) (Note: a detector 131 obtains presence information (feed information) of an information medium (paper) fed to an input tray 132 of the automatic document feeder 13); 
      a human-computer interaction interface (fig.1, control panel 10); and 
      a processor (fig.2a, processor 11), connected to the input module and the human-computer interaction interface (fig.2a); 
      wherein the processor drives the human-computer interaction interface according to the paper feed information, so that the human-computer interaction interface provides interactive prompt information ([0035], [0038], [0059] and figs.1a-1f) (Note: When the detector 131 detects the presence of the information medium, the processor promptly enables operation buttons 12, 14 and 16 of the control panel 10 for selecting one or multiple image acquiring sides (top side, bottom side and both sides (top and bottom sides) ) of the information medium), and 
       when the human-computer interaction interface receives command information, the processor executes a document processing mode according to the command information ([0035] and [0059]) (Note: the peripheral electronic device executes an image acquiring (scanning) mode of the information medium according to the signal of the selected button (command information) transmitted to the processor).

With respect to claim 7, Sheng discloses the document processing device according to claim 6, wherein the command information comprises multiple scanning behavior information ([0036]) (Note: the first side operation button 12 corresponds to scan the first side (top side) of the information medium; the second side operation button 14 corresponds to scan the second side (bottom side) of the information medium; and the duplex operation button 16 corresponds to scan the both sides (top and bottom sides) of the information medium).

With respect to claim 8, Sheng discloses the document processing device according to claim 7, wherein the scanning behavior information comprises a front scanning command, a back scanning command or a double-sided scanning command ([0036]) (Note: the first side operation button 12 corresponds to scan the first side (top side) of the information medium; the second side operation button 14 corresponds to scan the second side (bottom side) of the information medium; and the duplex operation button 16 corresponds to scan the both sides (top and bottom sides) of the information medium).

With respect to claim 9, Sheng discloses the document processing device according to claim 6, wherein the human-computer interaction interface comprises a sound interface (fig.7a, start button 48) ([0067]), a touch interface ([0059]-[0060]) or a physical interface (figs.1a-1f).

With respect to claim 12, Sheng discloses the document processing device according to claim 9, wherein the touch interface consists of a touch display ([0059]-[0060]).

With respect to claim 13, Sheng discloses the document processing device according to claim 12, wherein the touch interface provides the interactive prompt information in the form of an image information, and the image information comprises an option operation screen ([0035], [0038] and [0059]-[0060]) (Note: the first side operation button 12, the second side operation button 14 and the duplex operation button 16 are expressed in the form of graphic and texts, which may also be regarded as a graphic and operation buttons may also be presented as options on a display. The processor enables the image side option on the control panel 10 to enter a standby state and the option is disposed on the touch panel (image information)).

With respect to claim 14, Sheng discloses the document processing device according to claim 9, wherein the physical interface consists of multiple LED lights and the corresponding multiple keys (figs.1a-1f, [0033] and [0059]) (Note: the indicators of the physical operation buttons 12, 14 and 16 on the control panel 10 are triggered to emit light or flicker).

With respect to claim 15, Sheng discloses the document processing device according to claim 14, wherein the physical interface provides the interactive prompt information in the form of color information, and the color information comprises a set of physical lights (figs.1a-1f, [0033] and [0059]) (Note: the indicators of the physical operation buttons 12, 14 and 16 on the control panel 10 are triggered to emit light or flicker).

With respect to claim 16, Sheng discloses the document processing device according to claim 6, wherein the document processing device is a scanner [[or an office equipment]] (fig.3 and [0036]) (Note: the first side operation button 12 is set to transmit the first signal and start the single image module 173 to start a first image acquiring sub-assembly 23 to scan the first side (top side) of the information medium; the second side operation button 14 is set to transmit the second signal and start the single image module 173 to start a second image acquiring sub-assembly 25 to scan the second side (bottom side) of the information medium; and the duplex operation button 16 is set to transmit the third signal and start the single image module 173 to start the first image acquiring sub-assembly 23 and to start the second image acquiring sub-assembly 25 to scan the both sides (top and bottom sides) of the information medium).

With respect to claim 17, Sheng discloses the document processing device according to claim 6, wherein the input module comprises a sensor (fig.1, detector 131), which is used to obtain the paper feed information ([0035]) (Note: the automatic document feeder 13 further comprises a detector 131, which is disposed at an input end of the input tray 132 to detect whether the information medium is present).

With respect to claim 18, Sheng discloses the document processing device according to claim 6, wherein the input module consists of an automatic document feeder (fig.1, automatic document feeder (ADF) 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Yamaguchi US 202/00304656 A1.

With respect to claim 10, Sheng discloses the document processing device according to claim 9, wherein the sound interface consists of a speaker module (figs.7b-c and [0066]) (Note: the start button 48 may output the audio message to guide the user to press down the start button 48. Therefore, the sound interface consists of a speaker module).
    Sheng fails to disclose wherein the sound interface consists of a microphone.
    However, in the same field of endeavor of document processing device art, Yamaguchi discloses a concept wherein the sound interface consists of a microphone (fig.1, microphone 180) ([0168]).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the document processing device of Sheng with a concept wherein the sound interface consists of a microphone as taught by Yamaguchi. The suggestion/motivation for doing so would have been to control with the document processing device by voice instruction.

With respect to claim 11, Sheng in view of Yamaguchi discloses the document processing device according to claim 10. Sheng further discloses wherein the sound interface provides the interactive prompt information in the form of a sound information, and the sound information comprises a voice prompt (figs.7b-c and [0066]) (Note: the start button 48 may output the audio message to guide the user to press down the start button 48. Therefore, the sound interface provides the interactive prompt information in the form of a sound information that is a voice prompt).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675